Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

2.	Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 19 and 22-24 of U.S. Patent No. 9,709,548 (thereafter referred to as Patent ‘548). Although the claims at issue are not identical, they are not patentably distinct from each other.
As for claim 1, Patent ‘548 discloses a system (see the system in claim 1, lines 3-26 of Patent ‘548) for monitoring cell-substrate impedance of excitable cells, the system comprising:
a) a device comprising at least one well, the at least one well comprising an electrode array fabricated on a non-conductive substrate and configured for monitoring cell-substrate impedance at millisecond time resolution(see the device in claim 1, lines 5-20 of Patent ‘548);
b) an impedance analyzer that measures cell-substrate impedance from the at least one well at millisecond time resolution(see the impedance analyzer in claim 1, lines 19-20 of Patent ‘548);
c) electronic circuitry that electrically connects the electrode array from the at least one well to the impedance analyzer(see the electronic circuitry in claim 1, lines 21-23 of Patent ‘548); and
d) a software program that analyzes the monitored cell-substrate impedance(see the software program in claim 1, lines 24-26 of Patent ‘548).

As for claim 2, Patent ‘548 discloses the system according to claim 1, wherein the system resolves cell- substrate impedance between two consecutive time points that are within 20 milliseconds apart (see claim 1, lines 31-33 of Patent ‘548).

As for claim 3, Patent ‘548 discloses the system according to claim 1, wherein the system resolves cell- substrate impedance between two consecutive time points that are within 10 milliseconds apart (see claim 5 of Patent ‘548).

As for claim 5, Patent ‘548 discloses a method of assessing cell beating (see claim 6 of Patent ‘548), the method comprising:
a) providing the system for monitoring cell-substrate impedance according to claim 1(see claim 6, lines 3-26 of Patent ‘548);
b) adding cells capable of beating to the at least one well(see claim 6, line 27 of Patent ‘548); and 
c) monitoring the cell-substrate impedance of the at least one well at millisecond time resolution(see claim 6, lines 28-29 of Patent ‘548).

As for claim 6, Patent ‘548 discloses the method according to claim 5, wherein the cells are cardiomyocytes or stem cells (see claim 7 of Patent ‘548).

As for claim 7, Patent ‘548 discloses the method according to claim 5, wherein the cells comprise a gene knockout, a gene knockdown or express a transgene (see claim 19 of Patent ‘548).

As for claim 8, Patent ‘548 discloses the method according to claim 5, wherein the cell-substrate impedance is resolved between two consecutive time points that are within 20 milliseconds apart (see claim 6, lines 28-33 of Patent ‘548).



As for claim 10, Patent ‘548 discloses the method according to claim 5, further comprising adding an agent (compound in claim 6, line 34) suspected of affecting cell beating to the cells, wherein cell-substrate impedance is monitored at millisecond time resolution before and after adding the agent(see claim 6, steps d, e and f of Patent ‘548).

As for claim 11, Patent ‘548 discloses the method according to claim 10, further comprising determining a beating parameter (beating cycles in claim 6, line 39) from the monitored cell-substrate impedance before and after adding the agent and comparing the beating parameters to assess whether the agent affected cell beating (see claim 6, lines 34-44 of Patent ‘548). 

As for claim 12, Patent ‘548 discloses the method according to claim 11, wherein the beating parameter is selected from the group consisting of a beating cycle, a beating amplitude and a beating rate (see beating cycle, and beating amplitude and frequency in claims 6, 8 and 9 of Patent ‘548).

As for claim 13, Patent ‘548 discloses the method according to claim 11, wherein the beating parameter is a rise or a decay of a beating cycle (see claim 23 of Patent ‘548). 

As for claim 14, Patent ‘548 discloses the method according to claim 11, wherein the beating parameter is a beating cycle peak (see claim 24 of Patent ‘548).



As for claim 16, Patent ‘548 discloses the method of claim 5, wherein the cells are added to at least two wells, the method further comprising adding an agent suspected of affecting cell beating to one of the wells to form a test well and maintaining another well as a control well without the agent, determining a beating parameter from the monitored cell-substrate impedance of the at least two wells, and comparing the beating parameters to assess whether the agent affected cell beating (see claim 6, steps b—f of Patent ‘548).

As for claim 17, Patent ‘548 discloses the method according to claim 16, wherein the beating parameter is selected from the group consisting of a beating cycle, a beating amplitude and a beating rate (see claim 6, step e and claims 8 and 9).

As for claim 18, Patent ‘548 discloses the method according to claim 16, wherein the beating parameter is a rise or a decay of a beating cycle (see claim 23 of Patent ‘548).

As for claim 19, Patent ‘548 discloses the method according to claim 16, wherein the beating parameter is a beating cycle peak (see claim 24 of Patent ‘548).

As for claim 20, Patent ‘548 discloses the method according to claim 16, wherein the beating parameter is determined from an impedance-based curve (see claims 23 and 24 of Patent ‘548).


4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,709,548 (thereafter referred to as Patent ‘548) in view of Kovacs et al. (U. S. Patent 5, 981,268). 
As for claim 4, Patent ‘548 discloses the system according to claim 1 as discussed above.
Patent ‘548 does not specifically disclose an optical system to optically monitor the at least one well.
Kovacs et al. discloses it is conventional in the art to use an optical system (optical sensor in claim 10) to monitor the fluorescence of the cell  in conjunction with impedance or action potential measurements (see col. 19, lines 44-51). 
It would have been obvious to a person of ordinary skill in the art to recognize that adding a conventional optical system, as taught by Kovacs et al., for optically monitoring the fluorescence of the cells or other desired optical characteristics in the at least one well  does not make the current invention patentably distinct from the cited patent ‘548. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY HE/Primary Examiner, Art Unit 2867